DETAILED ACTION
This action is in response to the amendment filed on 8/26/2021. 
Claims 1-14 are pending.
.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 6/14/2021 has been considered by the examiner (see attached PTO-1449).

	
		
Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 8/26/2021 with respect to the claims1-14 have been fully considered and are persuasive.  The rejection of the claims 1-14 have been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to external environment sensor, such as a camera, having a sensor bracket which has a sensor hood, the sensor hood which extends in a detection direction comprising a reflected wave reducing structure, a surface forming part, which forms a surface having the reflected wave reducing structure 

Prior art was found for the claims as follows:

- Matori (US8944705)
Matori discloses a camera body disposed behind a windshield of a vehicle in which includes a hook held in a hooked engagement with a bracket. The bracket includes a first support engaged by the hook and which supports the camera body in an angularly moveable manner and a second support supporting the camera body that is secured to the second support.

- Eggers et al.  (20050001901)
Eggers discloses a camera body structure disposed behind a windshield of a vehicle having a pivoting covers on the bottom portion of the camera body to prevent stray light from reaching the camera lens.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1 and 14, external environment sensor, such as a camera, having a sensor bracket which has a sensor hood, the sensor hood which extends in a detection direction comprising a reflected wave reducing structure, a surface forming part, which forms a surface having the reflected wave reducing structure of the sensor hood, comprises a fixed body and a segment body which is configured to be attachable to and detachable from the fixed body.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/JAE N NOH/

Primary Examiner
Art Unit 2481